Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 1 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR MILLS COUNTY

JOHN & JIM, INC, and MID-AM RACING
CORP.,

CASE NO,

Plaintiffs,
Vs. ORIGINAL NOTICE
INSURANCE AUTO AUCTIONS CORP.

Also known as INSURANCE AUTO
AUCTIONS, INC.,

)
)
)
)
)
)
)
)
)
)
)
Defendant, )
TO THE ABOVE NAMED DEFENDANTS AND EACH OF THEM:

INSURANCE AUTO AUCTIONS CORP. a/k/a
INSURANCE AUTO AUCTIONS, INC.

You are notified that on December 3, 2020 a Petition was filed in the office of the Clerk
of this Court naming you as a Defendant in this action. A copy of the Petition (and any
documents filed with it) is attached to this Notice, The attorneys for the Plaintiff are Jacqueline
F, Tabke and Brian D. Nolan, Nolan, Olson & Stryker, P.C., LLO, 444 Regency Parkway Dr.,
Suite 109, Omaha, Nebraska 68114, That attorney’s telephone number is (402) 932-5126;
facsimile number is (402) 932-5219,

You must serve a motion or answer within 20 days after service of this Original Notice
upon you and, within a reasonable time thereafter, file your motion or answer with the Clerk of
Court for Mills County, at the County Courthouse in Glenwood, Iowa. If you do not, judgment
by default may be rendered against you for the relief demanded in the Petition.

If you require the assistance of auxiliary aids or services to participate in court because of
a disability, immediately call your district ADA coordinator at (712) 328-5883. (If you are

hearing impaired, call Relay lowa TTY at 1-800-735-2942),

EXHIBIT

A

 
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 2 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

DATED: December , 2020,

 

CLERK OF COURT (D esignee)

Mills County, Iowa _

418 E, Sharp St., #5,

Glenwood, Towa 51534
IMPORTANT

YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT YOUR
INTERESTS.
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 3 of 16
E-FILED 2020 DEC 04 10:10 AM MILLS - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY Case No. Ne
County Hs

Case Tite JOHN & JIM, INC., ET AL. V INSURANCE AUTO AUCTIONS

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the lowa Juciclal Branch website at http://www. jowacourts,state.ia.us/Efile and obtain a fog in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:

hitp:/Awww.ijowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: htto/Avww.iowacourts.state.la.us/Efite

 

Scheduled Hearing:

 

 

 

If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (712) 328-5883 . (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)

Data issued {2/04/2020 10:10:55 AM

 

District Clerk of Mills Gounty

/s/ Stacy Salyers
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 4 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR MILLS COUNTY

JOHN & JIM, INC, and MID-AM RACING
CORP.,

)
d NO.
)
Plaintiffs, )
)
vs. ) PETITION
' , ) ‘
INSURANCE AUTO AUCTIONS CORP, }
Also known as INSURANCE AUTO )
AUCTIONS, INC., )
)
Defendant. )
)
COMES NOW the Plaintiffs, John & Jim, Inc. and Mid-Am Racing Corp. (hereinafter
the “Plaintiffs”), by and through their attorneys Nolan Olson & Stryker, P.C., L.L.O,, and for
their claims against Defendant Insurance Auto Auctions Corp. also known as Insurance Auto
Auctions, Inc. (hereinafter “Defendant”), hereby states as follows:
GENERAL AVERMENTS
1. Plaintiff John & Jim, Inc, is a domestic corporation incorporated in the State of
Iowa with its principal place of business in Council Bluffs, lowa.
2. - Plaintiff Mid-Am Racing Corp. is a domestic corporation incorporated in the State
of Iowa with its principal place of business in Pacific Junction, Iowa.
3. _ Plaintiff John & Jim Inc. leases certain portions of that property known as 19340
Jesup Avenue, Pacific Junction, Mills County, lowa (hereinafter the “Property”), including but
not limited to the racetrack improvements and related concession stand and parking lot, to
Plaintiff Mid-Am Racing Corp.

4, Defendant is a foreign corporation doing business in the State of Delaware and

registered as a foreign for-profit corporation in the State of Iowa. Upon information and belief,
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 5 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

Defendant’s primary office is located at Two Westbrook Corporate Center, Suite 500,
Westchester, IL 60154. Its Registered Agent for the State of Iowa is Corporation Service
Company, 505 5" Avenue, Suite 729, Des Moines, Iowa 50309.

5. Jurisdiction is conferred upon this Court pursuant to lowa Code §602.6101.

6. Venue is conferred upon this Court pursuant to lowa Code §616.2 and the amount
of the controversy exceeds $10,000.00.

7. On or about September 17, 2019, Plaintiffs, by and through their co-owner and
authorized representative, John Fitch, entered into an agreement with Defendant wherein
Plaintiffs agreed to temporarily license the use of a vacant portion of the Property to Defendant
for the purpose of providing automotive and specialty salvage services. A copy of a diagram
identifying the fifteen (15) acres licensed to Defendant is attached as Exhibit A.

8. That pursuant to the license agreement Plaintiffs and their Agents provided
Defendant with ingress and egress to the Property.

9, That after the license agreement was executed, Defendant began bringing
salvaged vehicles and other such personal property to the Property for storage pursuant to the
terms of the license agreement.

10. That after taking possession of the licensed portion of the Property, Defendant
advised that the ground. was too wet for its purposes and requested that it be temporarily
permitted to use an adjacent piece of vacant land on the Property, to which Plaintiffs agreed.

11. That thereafter, Defendant began to occupy and use portions of the Property
outside the boundaries of the areas authorized and agreed to by Plaintiffs.

12. That this breach of contract by Defendant resulted in trespass by Defendant onto

portions of the Property for which it was not licensed to use.
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 6 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

13, The trespass on the Property by Defendant was continuous on the following areas

of the Property:
a, The racetrack, drag strip pit area and surrounding area
b. The parking lot and surrounding area
C. The sidewalks around the concession stand and surrounding area
d. The area between the parlcing lot and the lake and surrounding area

14. That Plaintiffs and its agents repeatedly demanded that Defendant cease its
unauthorized occupation of the Property. |

15. That at no time during the term of the license did Plaintiffs give Defendant, its
agents or employees consent to access the racetrack, drag strip pit area, parking lot, sidewalks,
concession stand, the area between the parking lot and/or the area around the lake, or the
surrounding areas, including but not limited to the additional areas which include the fencing
around the lake and the electrical systems near the parking lot.

16, That the breach of contract and trespass on the Property by Defendant resulted in
damages to the Property and the improvements thereon, as well as lost revenue, lost business
opportunities, and lost rental income.

FIRST THEORY OF RECOVERY — BREACH OF CONTRACT

17. ‘Plaintiffs incorporate Paragraphs 1 through 16 of Plaintiffs’ Petition as if fully set
forth herein.

18. On or about September 17, 2019, Plaintiffs, by and through its co-owner and
authorized representative, John Fitch, entered into an agreement with Defendant wherein
‘Plaintiffs agreed to temporarily license the use of a vacant portion of the Property owned and

leased by Plaintiffs, as set forth in the license agreement attached as Exhibit A.
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 7 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

19, Pursuant to the contract, Plaintiffs licensed the use of fifteen (15) acres of the
Property to Defendant

20. That pursuant to the contract, the fifteen (15) acres of the Property licensed to
Defendant was made available to Defendant for the term of the license apreement,

21. That Pleintitt performed all required terms and conditions of the contract, '

22. That Defendant breached its contract with Plaintiffs by oceupying portions of the
Property which were not subject to the license or any agreement between the parties,

23, That Defendant breached its contract with Plaintiffs by failing to repair damages it
caused to the Property.

24, That as a result of Defendant’s breach of contract, unauthorized occupation of and
trespass upon portions of the Property to which it did not have a license,, Plaintiffs suffered
damages as follows:

a. Damage to Plaintiffs’ Property, including the following areas, in an

amount to be proven at trial:

i, Damage to Plaintiffs’ racetrack, drag strip racing pit area and
surrounding area;

ii. Damage to Plaintiffs’ parking lot and surrounding area;

iti, | Damage to Plaintiffs’ Property, including sidewalks around the
concession stand;

iv. Damage to Plaintiffs’ Property, including the area between the
parking lot and the lake;

v. Damage to Plaintiffs’ Property, including the fencing surrounding

the lake;
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 8 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

vi. Damage to Plaintiffs’ Property, including the electrical systems
next to parking lot;

Lost business income, in an amount to be proven at trial:

Lost business opportunities, in an amount fo be proven at trial.

Lost rental income, in an amount to be proven at trial.

SECOND THEORY OF RECOVERY — TRESPASS

25. Plaintiffs incorporate Paragraphs 1 through 24, including all subparts, of

Plaintiffs’ Petition as if fully set forth herein,

26, Defendant committed trespass when they entered and occupied areas of the

Plaintiffs’ Property to which Defendant had no legal right to enter upon.

27. Defendant did not have permission, express or implied, to enter or oceupy areas

of the Property which were not subject to the executed license agreement or other agreement

between the parties, including but not limited to the following areas:

a.

The racetrack, drag strip pit area and surrounding area on Plaintiffs’
Property;

The parking lot and surrounding area on Plaintiffs’ Property;

The sidewalks around the concession stand on Plaintiffs’ Property;

The area of Plaintiffs’ Property between the parking lot and the lake;

The area of the Plaintiffs’ Property which includes the fencing
surrounding the lake;

The area of Plaintiffs’ Property next to the parking lot which includes the

electrical systems.
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 9 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

28. That the Plaintiffs and/or their employees, on one or more occasion, advised

Defendant and its employees and representatives that it had no legal right or permission to

occupy the areas described in Paragraph 27 above,

29, As a result of the trespass by Defendant, Plaintiffs incurred the following

damages:

a. Damage to Plaintiffs’ Property, including the following areas, in an

amount to be proven at trial:

i.

Damage to Plaintiffs’ racetrack, drag strip pit area and surrounding

- area;
it. Damage to Plaintiffs’ parking lot and surrounding area;
iii. | Damage to Plaintiffs’ Property, including sidewalks around the
concession stand:
iv. Damage to Plaintiffs’ Property, including the area between the
parking lot and the lake;
v. Damage to Plaintiffs’ Property, including the fencing surrounding
the lake;
Vi. Damage to Plaintiffs’ Property, including the electrical systems
next to parking lot;
b. Lost business income, in an amount to be proven at trial:
C. Lost business opportunities, in an amount to be proven at trial.
d, Lost rental income, in an amount to be proven at trial.

‘THIRD ‘THEORY OF RECOVERY — CONSPIRACY TO COMMIT TRESPASS
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 10 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

30. Plaintiffs incorporate Paragraphs 1 through 29, including all subparts, of
Plaintiffs’ Petition as if fully set forth herein.

31. That Defendant knew or should have known of the areas which were licensed for
its use by Plaintiffs.

32, That Defendant occupied and used portions of the Property to which it knew or
should have known it did not have legal rights.

33. That on multiple occasions Plaintiffs, their authorized representatives, and their
employees told Defendant that it was trespassing on Plaintiffs’ Property.

34, That Defendant and its employees, conspired to continue trespassing on the
Property.

35. That Defendant and its employees removed multiple barriers put in place by
Plaintiffs and their authorized representatives in an effort to continue trespassing on the Property.

36. That as a result of the conspiracy to trespass by Defendant and its employees,
Plaintiffs incurred the following damages:

a. Damage to Plaintiffs’ Property, including the following’ areas, in an |

amount to be proven at trial:

i, Damage to Plaintiffs’ racetrack, drag strip pit area and surrounding
area;
il. Damage to Plaintiffs’ parking lot and surrounding area;

iti, Damage to Plaintiffs’ Property, including sidewalks around the
concession stand;
iv. Damage to Plaintiffs’ Property, including the area between the

parking lot and the lake;
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 11 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

v. Damage to Plaintiffs’ Property, including the fencing surrounding

the lake;

vi. Damage to Plaintiffs’ Property, including the electrical systems

next to parking lot;
' b. Lost business income, in an amount to be proven at trial;
C. Lost business opportunities, in an amount to be proven at trial:
d. | Lost rental income, in an amount to be proven at trial.

FOURTH THEORY OF RECOVERY ~ PUNITIVE DAMAGES

37. Plaintiffs incorporate Paragraphs 1 through 36, including all subparts, of
Plaintiffs’ Petition as if fully set forth herein.

38. That Defendant did intentionally and wrongfully trespass and use areas of
Plaintiffs’ Property which Defendant was not licensed to use. “

39. That Defendant’s wrongful conduct continued with willful and reckless disregard
for Plaintiffs’ rights,

40. That Defendant maliciously occupied areas of the Property to which it knew that
it had no legal right.

41. That Defendant intentionally committed the wrongful act of trespass without just
cause or excuse.

42. That Defendant continued in its occupation of Plaintiffs’ Property to which it had

no legal right with no care or regard for the consequences of its actions.

43. That Defendant’s wonton disregard for Plaintiffs’ Property rights was persistent,
Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 12 of 16
E-FILED 2020 DEC 03 4:11 PM MILLS - CLERK OF DISTRICT COURT

44. That Defendant persisted in its impermissible occupation of the Property despite
repeated protests and complaints of its harmful consequences by Plaintifis,
' 45. That as aresult of Defendant’s actions, Plaintiffs’ Property is no longer usable.

46. That as a result of Defendant’s actions, Plaintiffs are entitled to punitive damages

in an amount to be determined at trial.

PRAYER
WHEREFORE, Plaintiffs John & Jim, Inc. and Mid-Am Racing Corp., pray for judgment
in their favor and against Defendant for special, general, and punitive damages in an amount to

be proven at trial, pre-judgment interest, post-judgment interest, fees, costs, reasonable attorney’s

fees, and other further relief as the Court may deem appropriate.

DEMAND FOR A JURY TRIAL

Plaintiffs demands trial by jury on all issues so triable.

JOHN & JIM, INC. and MID-AM RACING
CORP., Plaintiffs,

ByOV eu. aslo labs
For: olan, Olsen & Stryker, P.C., L.L.O.
44 Regeticy Parkway Dr., Suite 109
Omaha, Nebraska 68114

(402) 932-5126

Jacqueline F, Tabke, #4T0013009
Brian D. Nolan, #4T0005738
jtabke@nolanolson,com
bnolan@nolanolson.com

 
 
  
 
21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 13 of 16

Case 1

11 PM MILLS - CLERK OF DISTRICT COURT

E-FILED 2020 DEC 03 4

 

LICENSED PREMISES

 
oresislgan yZeo
OcOcirL/el
FILeo Wold PSTN
SSEID4S44
303°20$

Fowlsod Si

6OCOS VI ‘samoyA Sad
67 AINE “AV ,,S SOS
“vy ‘Audio? so1s190¢ Wole10d.1075 0/9
‘IU ‘SUOINY OFLY soUVAMSUT
pe ‘died suonony opry sueansuy
#LL89 SN “eY2WO
6OL Sung ‘sAuq Aemyed Aouebay Pry
‘OTT "O'd “e4AS 8 UOS|CO ‘UBION

bbhe 210 TOD O

 
7 Case 1:21-cv-00001-CRW-HCA Document 1-1 Filed 01/06/21 Page 15 of 16

E-FILED LACV027174 - 2020 DEC 04 10:36 AM MILLS
CLERK OF DISTRICT COURT Page 1 of 2

CA4013

State of lowa, District Court MILLS County

 

MID AM RACING CORP
JOHN. & JIM, INC CASE NO. 04651 LACV027174

ORDER FOR INDIVIDUAL CASE ASSIGNMENT
Plaintiff / Petitioner

VS.
INSURANCE AUTO AUCTIONS CORP
Defendant / Respondent

 

 

 

IT 1S ORDERED:

Judge Kathleen A. Kilnoski is designated as the Judge to preside over all future proceedings in this
case.

If there are pending matters that should be determined before the trial/nearing, counsel shall promptly
bring those matters to the attention of the presiding Judge.

/s/ Lori Johannes, Judicial Specialist »
712-328-4714

Copies to:

BRIAN D NOLAN
JACQUELINE FOX TABKE
Case 1:21-cv-00001-CRW-HCA ‘Document 1-1 Filed 01/06/21 Page 16 of 16

E-FILED

_ Case Number
~LACV027174

Type:

  

 

LACV027174 - 2020 DEC 04 10:36 AM MILLS
CLERK OF Die TR ICT COURT Page 2 of 2

State of lowa Courts
Case Title

JOHN & JIM, INC., ET AL. V INSURANCE AUTO AUCTIONS
OTHER ORDER

So Ordered

lef?

Lori Johannes, Gas Coordinator,
Fourth Judicial Disfict of lowa

   

Electronically signed on 2020-12-04 10:36:17
